Opinión disidente de la
Juez Asociado Señora Naveira de Rodón, a la cual se une el Juez Asociado Señor Hernán-dez Denton.
Por entender que el foro de instancia no se equivocó al denegar la solicitud de relevo de sentencia que al amparo de la Regla 49.2 (6) de Procedimiento Civil, 32 L.P.R.A. Ap. III, le hiciera la parte peticionaria, disentimos de la sen-tencia que hoy suscribe la mayoría de este Tribunal. Veamos cuáles fueron los hechos en este caso.
El 17 de diciembre de 1990 el Banco Central Corp. (en adelante Banco) presentó demanda en cobro de dinero contra Fernando Faccio Laboy, Miriam Gelabert Alvarez y la sociedad de bienes gananciales compuesta por ambos. Al otro día, el 18 de diciembre, emplazó al codemandado Fac-cio Laboy, por sí y en representación de la sociedad de bie-nes gananciales. El 7 de febrero se emplazó a la codeman-*1009dada Gelabert Álvarez, también por sí y en representación de la sociedad de bienes gananciales.
Aproximadamente cuatro (4) meses más tarde, el 10 de junio, el Banco solicitó el aseguramiento de sentencia (1) y la anotación de rebeldía. El 20 de julio el tribunal concedió el aseguramiento de sentencia y el 29 de julio anotó la rebeldía. El 23 de septiembre, siete y medio (7 V2) meses después de haber sido emplazada la codemandada peticio-naria Gelabert Álvarez, el tribunal dictó sentencia en re-beldía declarando con lugar la demanda. Ordenó a los de-mandados pagar solidariamente la cantidad reclamada. La sentencia se notificó el 14 de octubre. Tres y medio (3 1/2) meses más tarde, el 31 de enero de 1992, compareció por primera vez la codemandada Gelabert Álvarez, por sí y en representación de la sociedad de bienes gananciales, y al amparo de la Regla 49.2(6) de Procedimiento Civil, supra, solicitó relevo de sentencia. Con la moción mediante la cual solicita relevo de sentencia, presentó una declaración ju-rada en la cual aseveró que no contrajo obligación alguna con el Banco demandante y que la sociedad de bienes ga-nanciales no se benefició del préstamo objeto de la demanda. El 11 de febrero de 1992 el foro de instancia denegó el relevo. El 14 de febrero se notificó la resolución del tribunal.
No conforme con esta determinación, el 16 de marzo la codemandada Gelabert Álvarez, por sí y en representación de la sociedad de bienes gananciales, presentó petición de certiorari en la cual alegó la comisión del error siguiente:
Erró el tribunal al negarse, en el ejercicio de su sana discre-ción, relevar a la peticionaria de los efectos de la sentencia del 14 de octubre de 1991, la cual es contraria a derecho, sin si-quiera celebrar una vista.
Con relación a la Regla 49.2 de Procedimiento Civil, 32 *1010L.P.R.A. Ap. Ill, hemos resuelto que ésta debe interpre-tarse de forma liberal, haciendo un balance de los intereses en conflicto. En Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807, 818 (1986), con relación al relevo de una sen-tencia dictada en rebeldía, expresamos que “[e]l interés de que los pleitos se vean en los méritos amerita protección, pero no puede, bajo toda circunstancia, prevalecer sobre los intereses, igualmente justos, de la parte que ha sido dili-gente en que se resuelva el caso prontamente y se termine la incertidumbre, y los intereses del público en general en evitar la congestión en los calendarios y las demoras inne-cesarias en el trámite judicial, promoviendo así la solución justa, rápida y económica de las controversias”. Tomando en consideración los intereses involucrados, reiterada-mente hemos resuelto que una moción de relevo al amparo de la Regla 49.2 de Procedimiento Civil, supra, “no procede como remedio substituto para el recurso ordinario de revi-sión” —Rodríguez v. Tribunal Superior, 102 D.P.R. 290, 294 (1974)— ni “para corregir errores de derecho del tribunal ...”. Builders Ins. Co. v. Tribunal Superior, 100 D.P.R. 401, 404 (1972). Véanse: E.L.A. v. Tribunal Superior, 86 D.P.R. 692, 698 (1962); Banco Popular v. Tribunal Superior, 82 D.P.R. 242 (1961).
Con relación al inciso (6) de la Regla 49.2 de Procedi-miento Civil, supra, específicamente hemos resuelto que éste “no es una llave maestra para abrir a capricho un pleito ya adjudicado ...”. Sucn. Bravo v. Srio. de Hacienda, 106 D.P.R. 672, 675 (1978). Sin embargo, y a manera de excepción, al amparo de este inciso se permite “que se co-rrija un error a todas luces injusto”. Id.
Veamos cuándo es que amerita concederse esa excepción. En el caso de Sucn. Bravo v. Srio. de Hacienda, supra, se trataba de una solicitud de reintegro hecha ini-cialmente por la vía administrativa, por parte de una su-cesión, en la cual se alegaba que la contribución sobre he-rencia había sido impuesta erróneamente sobre unos *1011bienes privativos. Mediante carta no certificada, el Depar-tamento de Hacienda (Hacienda) reiteró, su posición de que los bienes eran de carácter ganancial. Se trataba de un dividendo pagado en acciones. La sucesión contestó la co-municación de Hacienda; insistió en que los bienes eran privativos. Hacienda contestó, también por carta no certi-ficada, e indicó que luego de estudiar la ley y la jurispru-dencia aplicables tenía dudas sobre la procedencia del rein-tegro y que la adjudicación de la solicitud de la sucesión debía ser hecha por un tribunal. Ante esta situación, la sucesión presentó demanda de solicitud de reintegro ante el Tribunal Superior. Seis (6) años más tarde, el tribunal dictó sentencia mediante la cual reconoció que los dividen-dos en acciones no eran privativos, pero desestimó la de-manda por falta de jurisdicción. Sostuvo que el término de treinta (30) días para presentar la demanda comenzaba a correr desde que la sucesión recibió la primera notificación de Hacienda en la cual se le denegaba el reintegro. La su-cesión no recurrió de esta sentencia.
Aproximadamente cinco (5) meses más tarde, la suce-sión presentó una moción de relevo al amparo de la Regla 49.2(6) de Procedimiento Civil, supra. El tribunal la denegó. Expedimos el auto, revocamos y concedimos el relevo. Ahora bien, al resolver que según las circunstancias específicas de ese caso procedía el relevo de sentencia al amparo de lo dispuesto en el inciso (6) de la citada Regla 49.2, hicimos hincapié en el hecho de que tanto el tribunal como Hacienda se habían equivocado y que como cuestión de derecho procedía el reintegro solicitado. El tribunal erró al determinar que no tenía jurisdicción, y Hacienda al resolver que los dividendos en acciones no eran privativos.
De otra parte, en Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 73 (1987), se trataba de una acción de alimentos de menores. Allí, al conceder el relevo al amparo del inciso (6) de la Regla 49.2 de Procedimiento Civil, supra, recalca-mos el hecho de que los alimentos de menores están reves-*1012tidos del más alto interés público, “que los dictámenes so-bre pensión alimenticia siempre están sujetos a cambio ... [y] que si [en ese caso] impidiéramos el uso de este vehículo procesal y permitiéramos que subsistiera la orden del tribunal ... los principalmente perjudicados serían los tres (3) hijos menores de las partes, quienes ni siquiera fueron par-tes propiamente en el proceso”. Negrón Rivera y Bonilla, Ex parte, supra.
En el caso de autos transcurrieron ocho (8) meses desde el emplazamiento de la codemandada Gelabert Álvarez hasta la fecha en que se le notificó la sentencia en rebeldía. Luego ésta, en vez de diligentemente solicitar la reconside-ración y el relevo de sentencia, dejó transcurrir tres y me-dio (3 1/2) meses más antes de comparecer y solicitar el relevo de sentencia al amparo del inciso (6) de la Regla 49.2 de Procedimiento Civil, supra. Cuando esta solicitud fue denegada, tardó dos (2) meses en recurrir ante nos para solicitar la revocación. Estos hechos reflejan una gran falta de diligencia de parte de la peticionaria, la cual con-trasta con la diligencia desplegada por el Banco demandante. En la moción de relevo se limitó a alegar que la deuda asumida por su esposo, el codémandado Faccio Laboy, fue para su propio beneficio y el de la Corporación Feria Development Corp., y que ni ella ni la sociedad de bienes gananciales se beneficiaron.(2)
Con relación a los méritos de las defensas planteadas por las demandadas peticionarias, cabe señalar que en WRC Props., Inc. v. Santana, 116 D.P.R. 127, 135 (1985), expresamos los criterios siguientes para fijar la responsa-bilidad de la sociedad de bienes gananciales por obligacio-nes contraídas mediante actos unilaterales por parte de uno (1) de los cónyuges:
*1013...(1) la deuda u obligación debe servir a un interés de la fami-lia y no estar predicada en un ánimo fraudulento u oculto de perjudicar a uno de los cónyuges; (2) la carga de la prueba re-posa en el cónyuge o la sociedad de gananciales que niegue responsabilidad. Esa carga puede invertirse con facilidad “[s]i tal cónyuge demuestra prima facie no haber recibido beneficio alguno de la obligación contraída, entre otros casos, se invierte la prueba”, y (3) una vez controvertida la presunción, la respon-sabilidad de la sociedad legal de gananciales es subsidiaria, previa excusión de bienes conforme lo dispuesto en el Art. 1310 del Código Civil, 31 L.P.R.A. see. 3663.
Sólo en los casos cuando el acreedor está consciente de la existencia de la sociedad de bienes gananciales y no exige la firma de ambos cónyuges, es que sus propios actos le impiden dirigir su reclamación contra dicha entidad con-yugal y el cónyuge que no firmó. WRC Props., Inc. v. Santana, supra, pág. 136. Claro está, tampoco se puede dirigir la acción de cobro en su carácter personal contra el cón-yuge que no firmó.
En este caso, se demandó también al cónyuge firmante y el tribunal dictó sentencia en rebeldía contra éste y las aquí peticionarias para que respondieran solidariamente del pago de la deuda. El demandado Faccio Laboy no soli-citó relevo de sentencia ni revisión, por lo tanto, en cuanto a éste la sentencia es final y firme. Esto significa que de concederse el relevo solicitado por las peticionarias y de celebrarse la vista, lo único a que tendría derecho la peti-cionaria Gelabert Alvarez sería a la excusión de bienes.
Cabe señalar que las peticionarias no niegan que se hizo el préstamo ni que existe la deuda. Tampoco alegan que el codemandado Faccio Laboy tuviese bienes privativos. Por lo tanto, aún cuando el foro de instancia determinase que la demanda sólo procede contra el cónyuge que firmó, el codemandado Faccio Laboy, una vez que se realice la excu-sión de bienes, de haber alguna, el acreedor va a poder ejecutar los bienes gananciales embargados para cobrar su acreencia porque aún en estos casos la sociedad de bienes gananciales responde subsidiariamente. En la liquidación *1014de la sociedad, obviamente, se concederá el crédito corres-pondiente a la codemandada Gelabert Álvarez.(3)
Como podrá observarse, en este caso no se dan las cir-cunstancias extraordinarias que justificarían el que nos desviásemos de la norma general que dispone que la Regla 49.2 de Procedimiento Civil, supra, no puede utilizarse en sustitución del recurso ordinario de revisión ni para am-pliar el término jurisdiccional establecido en las reglas para presentar una moción de reconsideración, ni para co-rregir errores de derecho. Lo único que se logrará con el relevo de sentencia que hoy concede la mayoría de este Tribunal es violentar la norma esbozada en la Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, de que las reglas han de interpretarse de forma tal que “garanticen una so-lución justa, rápida y económica de todo procedimiento”.
Por todo lo antes expuesto, disentimos.

 El Banco Central Corp. solicitó el embargo de una propiedad de la sociedad de bienes gananciales.


 En el escrito de certiorari, adujo dos (2) razones adicionales: (1) que la de-manda no establecía una reclamación contra la sociedad de bienes gananciales, y (2) que el pagaré sometido en evidencia constituía prueba de referencia.


 Además de lo antes señalado, el Art. 1308 del Código Civil, 31 L.P.R.A. see. 3661, fue enmendado por la Ley Núm. 51 de 21 de mayo de 1976 para añadirle que los préstamos personales en que incurra cualquiera de los cónyuges serán de cargo de la sociedad de bienes gananciales. Conforme al historial legislativo de la Ley Núm. 51:
"... la medida brinda la suficiente garantía a las terceras personas estableciendo la presunción de que cualquier acto de administración unilateral de cualesquiera de los cónyuges obligará a los bienes gananciales y se presumirá válido a todos los efectos legales.
La medida a su vez, faculta a ambos cónyuges a coger préstamos personales sin el consentimiento del otro, obligando dicho préstamo a la sociedad legal. Actual-mente, la mujer casada necesita el consentimiento de sp marido para coger dinero a préstamo, no siendo así el caso del hombre casado.” (Énfasis suplido.) Segundo in-forme de la Comisión de lo Jurídico Civil de la Cámara de Representantes sobre el R de la C. 44 de 6 de mayo de 1975, 7ma Asamblea Legislativa, 3ra Sesión Ordinaria, pág. 4.